Citation Nr: 1436966	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  11-06 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a cerebrovascular accident (CVA) with short-term memory loss, anxiety, depression, and disequilibrium.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1977 and from February 2003 to October 2003.  The Veteran had additional periods of inactive duty for training (INACDUTRA) service, including, in pertinent part, a period from June 21, 2006, to June 25, 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  By that rating action, the RO denied the claim on appeal. The Veteran appealed the October 2008 rating action to the Board. Jurisdiction over the appeal current resides with the Pittsburgh, Pennsylvania RO. 

In September 2011, the Veteran testified before the undersigned during a Travel Board hearing conducted at the Pittsburgh, Pennsylvania RO.  A copy of the hearing transcript has been uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic claims file.   

In December 2013, the Board remanded the appeal to the RO for additional substantive development.  The requested development has been completed and the appeal has returned to the Board for further appellate consideration. 

In May 2013 and after the RO's issuance of a Supplemental Statement of the Case in April 2014, additional pertinent evidence (i.e., treatment records, prepared by K. F., D. O. and Ohio Valley Medical Center, dated from June 2006 to August 2008, and statements, prepared by the Veteran and his spouse, E. M.) was uploaded to the Veteran's VBMS electronic claims file.  These records have not been considered by the RO in a Supplemental Statement of the Case (SSOC) nor have the Veteran or his representative waived initial RO consideration of this evidence.  Thus, a remand to have the RO initially consider the above-cited evidence in conjunction with this claim is necessary, as outlined in the indented paragraphs in the remand below.  38 C.F.R. § 20.1304 (2013).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that it must remand the claim on appeal for additional procedural development.  Accordingly, further appellate consideration will be deferred and the issue on appeal is remanded to the AOJ for action, as described in the directives outlined in the indented paragraphs below.

The Veteran is represented by the West Virginia Division of Veterans Affairs
(WVDVA).  The record does not contain a VA Form 646 or any other indication that the Veteran's VBMS electronic claims file was reviewed by WVDVA prior to the Veteran's appeal being recertified to the Board in April 2014.  The VA Manual indicates that a Form 646 is not required for remanded appeals when new evidence is not submitted or the appeal was remanded by the Board solely for the assembly of medical records.  See VA Adjudication Manual M21-1 MR, Part I, Chapter 5, Section F, § 28(c) (December 9, 2004).  In this case, however, a Form 646 is required, or WVDVA must be afforded the opportunity to submit such, because additional evidence consisting of VA Central Nervous and Mental Disorders examination reports, dated in February 2014, that addressed the nature and etiology of the Veteran's CVA; treatment reports, prepared by K. F., D. O., and Ohio Valley Medical Center, dated from June 2006 to August 2008; and, statements, dated in May 2014, prepared by the Veteran and his spouse, E. M. were added to the record while the case was in remand status.  In addition, the Board's December 2013 remand instructions were not limited to the procurement of medical records. 

The Veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2013).  The United States Court of Appeals for the Federal Circuit has held that veterans have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process.  Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  Therefore, the Veteran's representative, WVDVA, should have an opportunity to review the new evidence uploaded to the Veteran's VBMS electronic claims file and provide argument in response to the continued denial of the claim on appeal.

In addition, and as noted in the Introduction, after issuance of an April 2014 SSOC, additional evidence in support of the appeal was uploaded to the Veteran's Virtual VA electronic clams file without a waiver of initial RO consideration.  Thus, a remand to have the RO consider this evidence in the first instance is necessary.  38 C.F.R. § 20.1304.

Accordingly, the case is REMANDED for the following action:

 1.  The issue on appeal should be readjudicated on the basis of additional evidence uploaded to the Veteran's VBMS electronic claims file since issuance of an April 2014 SSOC.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC that addresses all the evidence received after issuance of the April 2014 SSOC. They should be afforded a reasonable opportunity to respond.

2.  Following completion of the above, afford the Veteran's representative, West Virginia Division of Veterans Affairs, an opportunity to review the Veteran's VBMS electronic claims file and submit a completed VA Form 646 or equivalent written argument on the issue on appeal.  Upon it's receipt, the completed VA Form 646 or equivalent written argument must be uploaded to the Veteran's VBMS electronic claims file.
 
 If the representative cannot be contacted or does not timely respond to the request for submission of a VA Form 646, the Veteran should be so notified to ensure that his due process rights are protected.  
 
 Thereafter, the cases should be returned to the Board for further appellate review, if in order.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

